Exhibit 10.2

M&T Bank
Manufacturers and Traders Trust Company

GRID NOTE
Pennsylvania

$3,000,000.00

March 1, 2006

BORROWER: BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation; BBC
HOLDINGS, INC., a Delaware corporation; BRRE HOLDINGS, INC., a Delaware
corporation; BIG BOULDER CORPORATION, a Pennsylvania corporation; NORTHEAST LAND
CO., a Pennsylvania corporation; LAKE MOUNTAIN COMPANY, a Pennsylvania
corporation AND JACK FROST MOUNTAIN COMPANY, a Pennsylvania corporation, jointly
and severally, each having an

Address of residence/chief executive office: Route 940 and Moseywood Road, P.O.
Box 707, Blakeslee, Pennsylvania 18610-0707.

BANK:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with
banking offices at One M & T Plaza, Buffalo, NY 14240. Attention: General
Counsel's Office

Promise to Pay. For value received, and intending to be legally bound, Borrower
promises to pay to the order of the Bank on demand, the principal sum of Three
Million and OO/Dollars ($3,000,000.00) (the "Maximum Principal Amount") or the
outstanding principal amount of this Note (the "Outstanding Principal Amount"),
if less; plus interest as agreed below and all fees and costs (including without
limitation attorneys' fees and disbursements, whether for internal or outside
counsel) the Bank incurs in order to collect any amount due under this Note, to
negotiate or document a workout or restructuring, or to preserve its rights or
realize upon any guaranty or other security for the payment of this Note
("Expenses").

Interest. The Outstanding Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366) from and including the date the proceeds of this Note were
disbursed to, but not including, the date all amounts hereunder are paid in full
at a rate per year which shall on each day be:

o

______%

o

equal to the rate in effect on that day as the rate announced by the Bank as its
prime rate of interest.

x

0.50 percentage points below the rate in effect on that day as the rate
announced by the Bank as its prime rate of interest.

If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below) at all times prior to payment in full.

Payments; Late Charge; Default Rate. Payments shall be made in immediately
available United States funds at any banking office of the Bank. Absent demand
for payment in full,





--------------------------------------------------------------------------------

interest shall be due and payable monthly. If payment is not received within
five days of its due date, Borrower shall pay a late charge equal to the
greatest of (a) five percent (5%) of the delinquent amount, (b) the Bank's then
current late charge as announced by the Bank from time to time, or (c) $50.00.
In addition, if the Bank has not actually received any payment under this Note
within thirty days after its due date, from and after such thirtieth day the
interest rate for all amounts outstanding under this Note shall automatically
increase to five (5) percentage points above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.
Payments maybe applied in any order in the sole discretion of the Bank but,
prior to demand, shall be applied first to past due interest, Expenses, late
charges, and principal payments, if any, which are past due, then to current
interest and Expenses and late charges, and last to remaining principal.

Maximum Legal Rate.  It is the intent of the Bank and of Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the "Maximum Legal Rate"). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

Setoff. The Bank shall have the right to set off against the amounts owing under
this Note any property held in a deposit or other account with the Bank or any
of its affiliates or otherwise owing by the Bank or any of its affiliates in any
capacity to Borrower or any guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
affiliate elect to do so.

Authorized Representatives. This Note is issued by Borrower to the Bank in
connection with a certain line of credit or loan limit made available by the
Bank to Borrower (the "Credit"). The Bank may make any loan pursuant to the
Credit (the "Loan(s)") in reliance upon any oral, telephonic, written,
teletransmitted or other request (the "Request(s)") that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by Eldon D. Dietterick and/or Cynthia Barron (each an "Authorized Person").
Mention of the Authorized Person's name in the prior sentence is for reference
purposes only and the Bank shall rely on the title to ascertain whether someone
is an Authorized Person. The Bank may act on the Request of any Authorized
Person until the Bank shall have received from Borrower, and had a reasonable
time to act on, written notice revoking the authority of such Authorized Person.
The Bank shall incur no liability to Borrower or to any other person as a direct
or indirect result of making any Loan pursuant to this paragraph.

Demand Facility. The Bank may modify, restrict, suspend or terminate the Credit
at any time for any reason and without affecting Borrower's then existing
obligations under this Note. This is a demand Note and all Loans hereunder are
made at the Bank's discretion and shall become immediately due and payable upon
demand by the Bank; provided, however, that the Outstanding Principal Amount of
this Note and all accrued and unpaid interest shall automatically become
immediately due and payable if Borrower or any guarantor or endorser of this
Note commences or has commenced against it any bankruptcy or insolvency
proceeding. Borrower hereby waives protest, presentment and notice of any kind
in connection with this Note.

Bank Records Conclusive. The Bank shall set forth on a schedule attached to this
Note or maintained on computer, the date and original principal amount of each
Loan and the date and





--------------------------------------------------------------------------------

amount of each payment to be applied to the Outstanding Principal Amount of this
Note. The Outstanding Principal Amount set forth on any such schedule shall be
presumptive evidence of the Outstanding Principal Amount of this Note and of all
Loans. No failure by the Bank to make, and no error by the Bank in making, any
annotation on any such schedule shall affect the Borrower's obligation to pay
the principal and interest of each Loan or any other obligation of Borrower to
the Bank pursuant to this Note.

Purpose. Borrower certifies (a) that no Loan will be used to purchase margin
stock except with the Bank's express prior written consent for each such
purchase and (b) that all Loans shall be used for a business purpose, and not
for any personal, family or household purpose.

Authorization. Borrower, if a corporation, partnership, limited liability
company, trust or other entity, represents that it is duly organized and in good
standing or duly constituted in the state of its organization and is duly
authorized to do business in all jurisdictions material to the conduct of its
business; that the execution, delivery and performance of this Note have been
duly authorized by all necessary regulatory and corporate or partnership action
or by its governing instrument; that this Note has been duly executed by an
authorized officer, member, partner or trustee and constitutes a binding
obligation enforceable against Borrower and not in violation of any law, court
order or agreement by which Borrower is bound; and that Borrower's performance
is not threatened by any pending or threatened litigation.

Miscellaneous. This Note, together with any related loan and security
agreements, contains the entire agreement between the Bank and Borrower with
respect to each Loan, and supersedes every course of dealing, other conduct,
oral agreement and representation previously made by the Bank. The Bank's rights
and remedies under applicable law and this Note are cumulative and not
exclusive. No single, partial or delayed exercise by the Bank of any right or
remedy shall preclude the subsequent exercise by the Bank at any time of any
right or remedy of the Bank without notice. No waiver or amendment of any
provision of this Note shall be effective unless made specifically in writing by
the Bank. No course of dealing or other conduct, no oral agreement or
representation made by the Bank, and no usage of trade, shall operate as a
waiver of any right or remedy of the Bank. No waiver of any right or remedy of
the Bank shall be effective unless made specifically in writing by the Bank.
Borrower agrees that in any legal proceeding, a copy of this Note kept in the
Bank's course of business may be admitted into evidence as an original. This
Note is a binding obligation enforceable against Borrower and its successors and
assigns and shall inure to the benefit of the Bank and its successors and
assigns. If a court deems any provision of this Note invalid, the remainder of
the Note shall remain in effect. Section headings are for convenience only.
Singular number includes plural and neuter gender includes masculine and
feminine as appropriate.

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank's records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower's relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail Drone (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.





--------------------------------------------------------------------------------

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term "Borrower" shall include each as well as all of
them.

Governing Law and Jurisdiction. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the Commonwealth of Pennsylvania.
Except as otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the Commonwealth of Pennsylvania excluding its
conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA
IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS
THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER'S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING
ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Note.

Waiver of Jury Trial. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

Power to Confess Judgment. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD TO APPEAR FOR BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, AGAINST BORROWER IN FAVOR OF THE BANK OR ANY
HOLDER HEREOF FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED
INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN
ATTORNEY'S COMMISSION OF THE GREATER OFTEN PERCENT (10 %) OFSUCH PRINCIPAL AND
INTEREST OR $1,000 ADDED AS A REASONABLE ATTORNEY'S FEE, AND FOR DOING SO THIS
NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER
HEREBY FOREVER WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS
OF APPEAL AND ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS
OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT
SHALL ACCRUE AT THE DEFAULT RATE. NO SINGLE EXERCISE OF THE FOREGOING POWER TO
CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE
POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE
INVALID, VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY
BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE BANK SHALL





--------------------------------------------------------------------------------

ELECT UNTIL SUCH TIME AS THE BANK SHALL HAVE RECEIVED PAYMENT IN FULL OF THE
DEBT, INTEREST AND COSTS.

o

Replacement Note. This Note is given in replacement of and in substitution for,
but not in payment of, a note dated on or about _______________, 19__/20__, in
the original principal amount of $_____________________issued by Borrower (or
_______________________) to the Bank (or its predecessor in interest), as the
same may be amended from time to time.

Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
available funds in Borrower's deposit account # _____________________ with the
Bank automatically for any amount which becomes due under this Note or as
directed by an Authorized Person, by telephone.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Confession of Judgment, Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.

TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.

By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President &

By: Eldon D. Dietterick, President
Treasurer

Attest: /s/ Christine A. Liebold

/s/ Nina A. Corey
Christine A. Liebold, Secretary

Nina A. Corey, Secretary




 [SIGNATURES CONTINUED ON NEXT PAGE]





--------------------------------------------------------------------------------




TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION
By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick
Eldon D. Dietterick, President

By: Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Nina A. Corey

Attest: /s/ Christine A. Liebold
Nina A. Corey, Secretary

Christine A. Liebold, Secretary

TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY

By:/s/ Eldon D. Dietterick

By:/s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President & Treasurer

Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Christine A. Liebold

Attest: /s/ Christine A. Liebold
Christine A. Liebold, Secretary

Christine A. Liebold, Secretary

TIN # 23-1670482

JACK FROST MOUNTAIN COMPANY

By:/s/ Eldon D. Dietterick
Eldon D. Dietterick, Executive Vice President & Treasurer

Attest: /s/ Christine A. Liebold
Christine A. Liebold, Secretary

ACKNOWLEDGMENT

COMMONWEALTH OF PENNSYLVANIA

)

: SS.

COUNTY OF CARBON

)

On the 1st day of March, in the year 2006, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Eldon D. Dietterick,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

/s/ Mary M. Sweeney

Notary Public

Mary M. Sweeney, Notary Public

Kidder Twp., Carbon County

My Commission Expires Apr. 23 2009

Member, Pennsylvania Association of Notaries



